Citation Nr: 1113988	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. Chapter 18 for a child born with birth defects.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had an unverified period of active duty in the Republic of Vietnam from October 1961 to October 1969.  The appellant is his daughter.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant requested a videoconference hearing at the RO in October 2009.  In November 2009, she withdrew her request for such hearing.  Her hearing request, therefore, is withdrawn.


FINDINGS OF FACT

1.  The appellant's father is a Vietnam Veteran; the appellant's mother is not a Vietnam Veteran.

2.  There is no competent evidence that the appellant has (or has had) spina bifida.  


CONCLUSION OF LAW

There is no legal entitlement to benefits for a child born with birth defects.  38 U.S.C.A. §§ 1802, 1805, 1815, 1821 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.814, 3.815 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid her in substantiating her claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In the January 2010 letter, the RO informed the appellant of the provisions which identify the criteria for receiving benefits under 38 U.S.C.A. § Chapter 18.  Furthermore, the appellant has been provided the opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  There is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

II.  Analysis

The appellant claims that her birth defects are due to her father's exposure to Agent Orange while serving in Vietnam.  

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 1815; 38 C.F.R. § 3.814(a), 3.815.

To qualify for a monthly allowance on the basis of these birth defects, the claimant must show that the Vietnam veteran who was exposed to herbicides is her mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  The record does not reflect military service for the appellant's mother.  The appellant does not contend otherwise.

The appellant's father served in the Republic of Vietnam during the Vietnam Era, thereby establishing the presumption that he was exposed to an herbicide agent in service.  Spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  Therefore, VA compensation is only payable if the Veteran's daughter were found to have certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 1815; 38 C.F.R. §§ 3.814, 3.815.

In this case, the evidence does not show that the appellant has spina bifida.  She does not contend otherwise.  The Board sympathizes with the appellant.  Unfortunately, there is no provision under which to allow a grant of the benefit sought on appeal, inasmuch as the statutory and regulatory requirements have not been met.  The Board is bound by the law and regulations.  Accordingly, the appellant's claim must be denied for lack of legal merit.  See Sabonis, supra.


ORDER

Benefits under 38 U.S.C. Chapter 18 for a child born with birth defects are denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


